PER CURIAM.
The appellant, defendant below, seeks review of an adverse final judgment based upon a jury verdict in favor of the appel-lees in a negligence action.
The appellee wife, a guest in appellant’s retirement hotel, sustained personal injuries allegedly caused by appellant’s negligence in failing to maintain the floors of the subject premises in a reasonably safe condition. The appellant answered in the form of a general denial and pleaded contributory or sole negligence as an affirmative defense. Upon these issues, the cause was submitted to the jury which rendered a verdict in favor of the appellees.
The appellant’s sole contention is that the trial court erred in failing to direct a verdict in its favor since the evidence as a whole was insufficient to support a finding that the appellant was guilty of negligence. We find this contention to be without merit.
The entire record has been carefully reviewed and considered and we find that this case was properly submitted to the jury,1 which had adequate basis for its conclusions. The verdict arrived here clothed with a presumption of regularity which we cannot disturb since, after viewing the case in its most favorable aspect toward the successful litigants, we are unable to say that the jury, as reasonable men, could not have found the verdict that they did. Bowser v. Harder, Fla.App.1957, 98 So.2d 752; Stegemann v. Hite, Fla.App.1957, 96 So. *5542d 595; Merchants’ Transport Co. v. Daniel, 109 Fla. 496, 149 So. 401; Parrish v. Clark, 107 Fla. 598, 145 So. 848.
Accordingly, the final judgment appealed is affirmed.

. See Burkett v. Belk-Lindsey Company, Fla.App.1952, 137 So.2d 266; Hilkmeyer v. Latin American Air Cargo Expediters, Fla.1957, 94 So.2d 821; Katz v. Bear, Fla.1951, 52 So.2d 903.